Case 0:17-cv-60533-JEM Document 253 Entered on FLSD Docket 09/09/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                      CASE NO.: 0:17-cv-60533-MARTINEZ-OTAZO-REYES

  RODNEY SCOTT PATTERSON,
      Plaintiff,

  vs.

  AMERICAN AIRLINES, INC., a Delaware
  Corporation,

         Defendant.
                                                     /

     AMERICAN AIRLINES, INC.’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
   MOTION TO STRIKE FEE DEMAND IN DEFENDANT’S MOTION FOR SANCTIONS

         Defendant American Airlines, Inc. (“American”) respectfully submits this response in

  opposition to Plaintiff’s Expedited Motion to Strike Fee Demand in Defendant’s Motion for

  Sanctions, ECF No. 238 (the “Motion”).

                                         INTRODUCTION

         Plaintiff argues that the Court cannot award American’s attorneys’ fees as a sanction for

  his perjured testimony and bad faith litigation conduct because he asserted a claim in this case

  under the Uniformed Services Employment and Reemployment Rights Act of 1994 (“USERRA”).

  Plaintiff is wrong. There is absolutely nothing in USERRA that permits a plaintiff to lie under

  oath, attempt to cover up unfavorable evidence, and orchestrate a fraud on the Court with impunity.

                                           ARGUMENT

         American’s Motion for Sanctions, ECF No. 154, details Plaintiff’s attempts to hide

  unfavorable evidence he has had since April 2016 concerning the evaluation performed by Dr.
Case 0:17-cv-60533-JEM Document 253 Entered on FLSD Docket 09/09/2019 Page 2 of 5



  Bercaw.1 There can be no doubt Plaintiff has lied throughout this case. Mr. Amlong, testified that

  Plaintiff lied during his deposition and went so far as to attempt to alter a document in an attempt

  to conceal its origin. At the sanctions hearing, Plaintiff could not explain his prior false testimony.

  Instead, he offered additional lies to try to cover it up. For example, Plaintiff attempted to explain

  away how he could “forget” meeting with Dr. Bercaw for a full day by claiming (for the first time

  in this case) that he thought his appointment was with Dr. Kantor and was surprised to see Dr.

  Bercaw at all. Like the iterations before, this new version of the story was untrue. Dr. Bercaw

  testified that he had a phone conversation with Plaintiff before the appointment and that Plaintiff

  knew he would be evaluated by Dr. Bercaw. Further, Dr. Kantor had effectively stopped seeing

  patients at the time of the evaluation. Thus, Plaintiff continues to try to deceive the Court.

         Plaintiff’s Motion is just another way he hopes to avoid the consequences of his dishonesty.

  He claims now that USERRA bars American’s request that the Court award attorneys’ fees as a

  sanction. But, Plaintiff’s argument is misguided. The provision he relies on specifies that, “No fees

  or court costs may be charged or taxed against any person claiming rights under this chapter.” 38

  U.S.C. § 4323(h)(1). The “fees or court costs” referenced in the statute have been construed to

  mean the ordinary fees and court costs that would be taxable under 28 U.S.C. § 1920, such as filing

  fees, witness fees, and costs for transcripts or copies of exhibits. E.g., Davis v. Advocate Health

  Care Patient Care Express, 523 F.3d 681, 684 (7th Cir. 2008). Those types of “fees or court costs”

  are not at issue in American’s sanctions motion. And nothing in § 4323(h)(1) absolves a USERRA

  plaintiff who attempts to defraud the court by lying under oath and hiding evidence.




  1
    American does not provide details given the Court’s familiarly with the issues raised in the
  sanctions motion following the August 26, 2019 evidentiary hearing.

                                                    2
Case 0:17-cv-60533-JEM Document 253 Entered on FLSD Docket 09/09/2019 Page 3 of 5



         Contrary to Plaintiff’s arguments, USERRA plaintiffs that engage in litigation misconduct

  are subject to monetary sanctions for attorneys’ fees. In Adams v. Penn Line Services, Inc., 620 F.

  Supp. 2d 835, 837–38 (W.D. Ohio 2009), the court awarded attorneys’ fees as a sanction against

  a USERRA plaintiff for similar dishonesty. There, the plaintiff misled the defendant and the court

  to believe he was honorably discharged from military service. In fact, he was not. Id. The court

  held that the plaintiff could be sanctioned under either Rule 11 or the court’s inherent power. Id.

  at 840–41. The Court also imposed sanctions against the plaintiff’s lawyer who unreasonably and

  vexatiously multiplied the proceedings by failing to seek corroborating evidence and objecting to

  the defendant’s attempts to do so. Id. at 840. As a sanction, the USERRA plaintiff and his attorney

  were jointly and severally ordered to pay the defendant’s attorneys’ fees. Id. at 841–42.

                                           CONCLUSION

         Plaintiff’s Motion should be denied and American’s Motion for Sanctions should be

  granted.

                                                            Respectfully submitted,

                                                            By: /s/ Michael A. Holt

                                                            Michael A. Holt
                                                            mholt@fisherphillips.com
                                                            Florida Bar No.: 91156
                                                            FISHER & PHILLIPS LLP
                                                            450 East Las Olas Boulevard
                                                            Suite 800
                                                            Fort Lauderdale, Florida 33301
                                                            Telephone: (954) 847-4709

                                                            Mark W. Robertson (Pro Hac Vice)
                                                            mrobertson@omm.com
                                                            O’MELVENY & MYERS LLP
                                                            Time Square Tower, 7 Times Square
                                                            New York, New York 10036
                                                            Telephone: (212) 326-2000



                                                   3
Case 0:17-cv-60533-JEM Document 253 Entered on FLSD Docket 09/09/2019 Page 4 of 5



                                               Tristan Morales (Pro Hac Vice)
                                               tmorales@omm.com
                                               O’MELVENY & MYERS LLP
                                               1625 Eye Street, Northwest
                                               Washington, DC 20006
                                               Telephone: (202) 383-5300

                                               Attorneys for American Airlines, Inc.




                                        4
Case 0:17-cv-60533-JEM Document 253 Entered on FLSD Docket 09/09/2019 Page 5 of 5



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of September, 2019, the foregoing document

  was filed with the Clerk of the Court using the CM/ECF system and a true and correct copy was

  served on the counsel or parties of record listed below.

                                                       By: /s/ Michael A. Holt
                                                               MICHAEL A. HOLT


                                          SERVICE LIST

  William R. Amlong, Esq.                          Michael A. Holt, Esq.
  WRAmlong@TheAmlongFirm.com                       mholt@fisherphillips.com
  Karen Coolman Amlong, Esq.                       FISHER & PHILLIPS LLP
  KAmlong@TheAmlongFirm.com                        450 East Las Olas Boulevard
  AMLONG & AMLONG, P.A.                            Fort Lauderdale, Florida 33301
  500 Northeast Fourth Street                      Telephone: (954) 847-4709
  Fort Lauderdale, FL 33301                        Facsimile: (954) 525-8739
  Telephone: (954) 462-1983
  Facsimile: (954) 523-3192                        Mark W. Robertson, Esq.
                                                   mrobertson@omm.com
  Noel C. Pace, Esq.                               (Pro Hac Vice)
  (Pro Hac Vice)                                   O’MELVENY & MYERS LLP
  noel.c.pace.esq@gmail.com                        Times Square Tower 7 Times Square
  206 N.W. 91 Street                               New York, New York 10036
  El Portal, Florida 33150                         Telephone: (212) 326-2000
  Telephone: (305) 710-3713                        Facsimile: (212) 326-2061

  (Service via CM/ECF)                             Tristan Morales, Esq.
                                                   tmorales@omm.com
  Counsel for Plaintiff                            (Pro Hac Vice)
                                                   O’MELVENY & MYERS LLP
                                                   1625 Eye Street, Northwest
                                                   Washington, DC 20006
                                                   Telephone: (202) 383-5300
                                                   Facsimile: (202) 383-5414

                                                   (Service via CM/ECF)

                                                   Counsel for American Airlines, Inc.



                                                   5
